Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered December 17, 2003 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
*850Petitioner is serving a sentence of 15 years to life following his 1987 conviction of murder in the second degree arising out of the brutal beating of the victim. Following his second appearance before the Board of Parole, petitioner’s request for parole release was denied. After exhausting his administrative remedies, petitioner commenced this CPLR article 78 proceeding challenging the Board’s decision. Supreme Court dismissed the petition and this appeal ensued.
A review of the record establishes that the Board considered petitioner’s entire record, including his positive institutional achievements, limited disciplinary history and plans upon release. Although placing particular emphasis on the brutal nature of the crime for which petitioner is incarcerated, the Board is not required to give equal weight to or discuss every factor it considered (see Matter of Marcelin v New York State Div. of Parole, 308 AD2d 616 [2003]). Inasmuch as the Board considered all relevant statutory factors (see Executive Law § 259-i [2] [c] [A]), the determination is not subject to further judicial review (see Executive Law § 259-i [5]; Matter of Warren v New York State Div. of Parole, 307 AD2d 493 [2003]).
Peters, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.